Title: To Alexander Hamilton from Daniel Jackson, 26 October 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Watertown 26th. October 1799.
          
          I have received your letter of the 6 Octr. enclosing one to Major Tousard—respecting the removal of Capt. Littlefield’s Company—which I have heretofore received, & acknowledged the receipt thereof the 11th. Inst. which Orders I immediatly communicated to Major Tousard & Capt. Littlefield. However I have again transmitted a Copy of them to Major Tousard.
          Capt. Stoddard & Company, marched from Fort Independence, the 9th. Inst. for Newport, & I presume Capt Littlefield & Company will be at Fort Jay, before you receive this.
          I am Sir with the greatest Respect your huml Servt.
          
            Danl Jackson
          
          Major General A Hamilton New York
        